Citation Nr: 0943975	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  03-35 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for a left hip 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

3.  Entitlement to a nonservice-connected disability pension



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother and stepfather


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1989 to April 
1994, and served in the Southwest Asia theater of operations 
from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, that denied service connection 
for left shoulder and left hip disorders, and an April 2004 
rating decision from the RO in Nashville, Tennessee, which 
denied the Veteran's claim of entitlement to a nonservice-
connected pension.  Subsequently, the Board remanded this 
matter for further development in March 2008.

In December 2007, the Veteran and his stepfather testified 
during a Board hearing before a Veterans Law Judge at the RO, 
and in September 2009 the Veteran and his mother testified 
before the undersigned Veterans Law Judge in Washington, D.C.  
Transcripts of both hearings are of record.  Because the 
Veteran testified before two Veterans Law Judges, and each 
must participate in this decision, this decision is being 
rendered by a panel of three Veterans Law Judges.  
38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2009).

In September 2009, the Veteran submitted additional evidence, 
including copies of correspondence from the Social Security 
Administration (SSA) and additional medical records.  The 
Veteran's representative has waived initial RO consideration 
of this new evidence in writing.  The Board, therefore, 
accepts this additional evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2007).

During the September 2009 Board hearing, the Veteran and his 
representative raised the issue of entitlement to service 
connection for transverse myelitis spastic paraparesis.  As 
such, the Board hereby refers this issue to the RO.  It is 
also the understanding of the Veteran, his representative, 
and the Board that the RO is to adjudicate a claim of 
entitlement to service connection for fatigue, muscle pain, 
joint pain, neurological symptoms, and fibromyalgia due to 
environmental hazards in the Gulf War, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317 (see 
transcript at p. 23).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a left hip disorder and 
entitlement to a nonservice-connected disability pension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  The Veteran's left shoulder disorder, diagnosed as 
moderate bicep tendonitis and AC joint mild arthritis, is 
linked by competent medical evidence to the Veteran's period 
of active military service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, a left shoulder disorder, diagnosed as moderate bicep 
tendonitis and AC joint mild arthritis, is likely related to 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of the claim for service connection for a left 
shoulder disorder without detriment to the due process rights 
of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Because the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) 
(codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Left Shoulder

The Veteran maintains that he has left shoulder and left hip 
disorders that are the result of injuries he sustained while 
a parachutist on active duty or due to a viral infection (see 
Veteran's correspondence of April 2008).  According to the 
Veteran's DD214 and testimony during his last Board hearing, 
he served as a cook with the 82nd Airborne Division, but 
jumped at least once a month for an estimated total of 50 
jumps over six years to stay qualified and earn an additional 
salary (see transcript at pp. 4-5).  His DD214 reflects 
receipt of a parachutist badge.

A review of service treatment records show no complaints or 
treatments specifically for the left shoulder.  However, the 
Veteran testified that he saw medical personnel after "bad" 
jumps and service treatment records include records dated in 
January 1993 showing complaints of back and knee pain after a 
jump.  No discharge examination is found within the claims 
file.

Post service medical records reflect ongoing complaints for a 
left shoulder disorder.  A July 2000 VA medical record 
indicated that the Veteran was seen for throbbing pain in the 
left shoulder and a June 2002 VA record revealed that he was 
seen for left shoulder pain which he attributed to his 
parachuting in service.  A July 2002 VA medical record noted 
that the Veteran was seen for a complaint of chronic left 
shoulder pain which was diagnosed as tendonitis of the left 
shoulder.

An April 2003 VA X-ray film of the left shoulder showed no 
fracture or dislocation with minimal degenerative changes 
observed at the acromioclavicular (AC) joint.  Impression was 
mild degenerative joint disease involving the AC joint.  

The Veteran was seen at a VA rheumatology clinic in August 
2003 for complaints of left shoulder pain; at that time, the 
examining physician stated "We think that he has traumatic 
myelopathy from jumping out of airplanes and now may have 
some arthritic changes secondary to trauma."  

An August 2003 VA progress note reflected an assessment of 
left shoulder pain for the previous 10 years.  Another August 
2003 VA outpatient treatment record reflected a diagnosis of 
left shoulder pain likely bicep tendonitis/rotator cuff 
injury superimposed on degenerative joint disease.  It also 
was noted that he was followed by the VA neurology clinic and 
was negative for multiple sclerosis after an extensive 
workup.

A May 2004 VA rheumatology clinic note indicated that the 
Veteran was diagnosed with bicepital tendonitis and 
tendonitis around the left iliac crest.  The assessment was 
34-year-old man with chronic left shoulder pain most likely 
due to rotator cuff tendonitis, bicepital tendonitis, and 
degenerative joint disease.  

An April 2005 VA progress note and X-ray study reported that 
very early degenerative changes were seen at the AC joint; 
the impression was impingement syndrome.  

The Veteran underwent a VA joints examination in September 
2008.  The Veteran complained that his left shoulder began 
hurting him primarily in the anterior aspect of the shoulder 
when he began service.  He is right hand dominant and did not 
use any type of brace for the left shoulder.  He took 
medication for a neurologic condition.  On physical 
examination, there was pain noted on range of motion and some 
crepitus on all overhead movements.  There was mild 
tenderness to palpation at the AC joint and rather severe 
tenderness to palpation at the biceps tendon insertion on the 
humeral head.  Diagnosis was mild arthritis of the AC joint 
of the left shoulder and moderate biceps tendonitis of the 
left shoulder.  The examiner opined to the effect that since 
the Veteran had complained of a history of left shoulder 
injury since his time of service, it was at least as likely 
as not that the left shoulder tendon tendonitis and AC joint 
arthritis were a result of the Veteran's military service.  
The VA examiner noted that his opinion was based not on a 
specific history of any injury to the left shoulder, but 
based on the proximity of the Veteran's pain with time and 
service.  

Based upon the evidence of record, the Board finds that 
service connection for a left shoulder disorder is warranted.  
Though no service treatment records show an injury to the 
Veteran's left shoulder during active duty, the Veteran has 
consistently contended that the shoulder was injured in 
service during numerous parachute jumps.  The Board finds 
that the Veteran's lay evidence of symptoms of a painful and 
sore shoulder after parachute jumping is competent evidence 
to show in-service occurrence because a shoulder injury is 
that type of disorder capable of lay observation.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) 
(rejecting view lay person is not competent to provide 
testimony regarding nexus); see also Barr v. Nicholson, 21 
Vet. App. 303, 307-09 (2007) (holding that medical evidence 
is not always required to establish the elements of in-
service incurrence and nexus); Gutierrez, 19 Vet. App. at 8-9 
(lay persons are competent to report objective signs of 
illness in Persian Gulf War illness cases).  

Moreover, the September 2008 VA examiner diagnosed mild 
arthritis of the AC joint of the left shoulder and moderate 
biceps tendonitis of the left shoulder and opined that this 
current disability was at least as likely as not a result of 
service based on the proximity of the Veteran's pain with 
time and service.  The VA examiner has relied on the 
Veteran's lay evidence and the Board, which had the 
opportunity to observe and hear the Veteran, finds such 
evidence not only competent but credible in this case.  As 
noted above, presumptive service connection is available when 
certain chronic diseases, such as arthritis, are manifested 
after service though there was no evidence of such a disease 
during service.  See 38 C.F.R. §§ 3.307, 3.309.  In light of 
the foregoing, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
a left shoulder disorder is warranted.  38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309.  As service connection is being 
granted on a direct basis, an analysis of whether the 
provisions of 38 C.F.R. § 3.317 provide a basis for a grant 
of service connection is unnecessary.

ORDER

Entitlement to service connection for a left shoulder 
disorder is allowed, subject to the laws and regulations 
governing payment of monetary benefits.


REMAND

Unfortunately, a remand is required on the Veteran's claim 
for service connection for a left hip disorder and his 
entitlement to a nonservice-connected disability pension.

Regarding his claim for service connection for a left hip 
disorder, service treatment records revealed that he was seen 
after a jump in January 1993 with complaints of back and knee 
pain.  A hypertonic tone in the lower extremity was noted.  
He also was seen in January 1994 and February 1994 for 
complaints of left hip pain over the previous weeks.  An X-
ray study of the left hip was negative.  Assessment was rule 
out bony defect.  

Post service medical records reflect ongoing complaints for 
chronic left hip pain and a normal left hip by X-ray or 
magnetic resonance imaging (MRI) scan (see VA medical records 
dated in June 2001, August 2001, April 2003, July 2003, 
August 2003, May 2004, September 2005, October 2005, and June 
2007).

According to a June 2002 VA medical record, the Veteran was 
seen for pain in his left hip which he attributed to his 
parachuting in service.

In October 2002, the Veteran complained of left hip pain.  
The assessment was patient stable with gait disturbance 
possibly secondary to hip joint and/or spine pathology.  

An April 2003 VA X-ray film of the left hip showed a normal 
left hip.  It also was revealed that month that he was issued 
a cane in the VA emergency room.

During a VA examination in July 2003, the Veteran complained 
of a left hip injury.  According to the report of 
examination, he pointed to the left iliac crest region and 
said that he had constant pain aggravated by walking, but the 
examiner offered no diagnosis pertaining to the hip 
complaint.

An August 2003 VA outpatient treatment record reflected a 
diagnosis of left hip pain likely degenerative joint disease, 
secondary to repeated trauma.  

The Veteran underwent two VA examinations in March 2004.  In 
the general medical examination, the Veteran did not recall a 
specific injury to his lower extremities, but reported that 
he frequently jumped out of airplanes while in service.  
Since discharge from service in 1994 he complained of 
problems with his lower extremities, worse on the left side.  
He described a sharp pain in his left hip.  He said that he 
used a cane and that this was his main medical problem.  An 
X-ray film showed a normal left hip.  The examiner diagnosed 
pain in both hips.  A second VA joints examination of the 
same month showed no orthopedic disabilities.  Neither VA 
examiner offered a nexus opinion.  

A July 2005 VA orthopedic clinic note revealed that the 
Veteran's left hip point-tender pain was located not over his 
greater trochanter, but more on the side of his ilium.  He 
denied any trauma other than his military service.  On 
examination, the Veteran had full range of motion.  The 
examiner expressed doubt that the Veteran had a surgically 
significant injury to his left hip.  

A December 2005 VA neurology clinic record noted that both 
lower extremities had an increased tone, but that sensory 
measurements such as pin prick, vibration and light touch 
were normal.  

The Veteran underwent a VA joints examination in August 2008.  
On physical examination, it was noted that the Veteran 
ambulated with a very spastic gait and that he did not appear 
to have an antalgic gait.  There was exquisite tenderness to 
palpation of the posterior lateral aspect of the left greater 
trochanter where the Veteran claimed to have the majority of 
his pain.  Diagnosis was bursitis of the greater trochanter 
of the left hip.  The VA examiner opined that it was less 
likely than not that the Veteran's greater trochanteric 
bursitis was a direct result of service.  The primary reason 
was the examiner's view that it was due to the spastic nature 
of the Veteran's bilateral lower extremities which caused 
tightness in the iliotibial band which then caused increased 
contact pressures of the greater trochanter bursa.  

The Veteran underwent a VA neurological examination in 
September 2008.  The examiner noted that the Veteran was now 
unable to walk without using a walker, probably due to 
spastic paraparesis of undetermined etiology but probably 
inherited.  The examiner opined that it was likely as not 
that a service treatment record in service dated January 1993 
with a complaint of "hypertonic in lower extremities" was 
an early manifestation of the Veteran's developing spastic 
paraparesis.  The examiner noted that the increased tone in 
the Veteran's legs may have hampered his ability to break his 
fall during parachute landings and that may have contributed 
to a separate musculoskeletal traumatic hip injury.  

Unfortunately, the medical evidence is inadequate because of 
the conflicting opinions of the August 2008 and September 
2008 VA examiners.  The orthopedic examiner opined that the 
Veteran's bursitis of the greater trochanter of the left hip 
was less likely than not a direct result of service but was 
due to the spastic nature of his lower extremities.  On the 
other hand, the neurological examiner found that an in-
service treatment record reference to a complaint of 
"hypertonic in lower extremities" was an early 
manifestation of his developing spastic paraparesis that may 
have contributed to a separate hip injury.  Neither examiner 
opined on whether this spasticity behind the left hip 
disorder was attributable to service, though both VA 
examiners leave open the possibility of this suggestion.  In 
addition, May 2009 private correspondence from Dr. M.H.D. 
indicates that the Veteran's spastic paraparesis does not 
fall into the category of hereditary spastic paraparesis.  

The Board also notes that a separate claim for service 
connection for spastic paraparesis is being referred to the 
RO for adjudication.  Therefore, the Board finds that his 
claim for service connection for a left hip disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 must be remanded for a new VA examination and 
opinion.  38 C.F.R. § 3.327.

On remand the RO also should attempt to obtain all VA medical 
records pertaining to treatment of the Veteran's left hip 
since April 2009.  In addition, the Veteran should be 
provided with an updated VCAA notice regarding VA's duties to 
notify and assist that provides the criteria required for 
claims asserted based on Persian Gulf War service pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Regarding his claim for a nonservice-connected disability 
pension, the Board notes that a pension is payable to 
veterans of a period of war because of nonservice-connected 
disability or age.  Basic entitlement exists if the veteran 
served in the active military, naval, or air service for 90 
days or more during a period of war; meets certain net worth 
and annual income requirements; and is 65 years of age or 
older, or is permanently and totally disabled from 
nonservice-connected disabilities not due to the veteran's 
own misconduct.  For these purposes, a veteran is permanently 
and totally disabled if he is disabled as determined by the 
Commissioner of Social Security for the purposes of benefits 
administered by the Commissioner.  38 U.S.C.A. §§ 1513, 1521; 
38 C.F.R. § 3.3(a)(3)(vi)(B)(2).  

There is no dispute that the Veteran's period of service from 
February 1989 to April 1994 meets the wartime service 
requirements of having served 90 days in a period of war.  

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability" tests, a 
determination must then be made whether there is entitlement 
to non service-connected disability pension on an 
extraschedular basis.  

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  A veteran who suffers the 
permanent loss of use of both hands or both feet, or of one 
hand and one foot, or of the sight of both eyes, or becomes 
permanently helpless or permanently bedridden, will be 
considered permanently and totally disabled for pension 
purposes.  38 C.F.R. § 4.15.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.  To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating of all disabilities is 70 
percent or more.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.  

VA will consider a veteran to be permanently and totally 
disabled if he is a patient in a nursing home for long-term 
care due to disability, or determined to be disabled for 
Social Security Administration purposes.  38 U.S.C.A. § 1502.  
In other words, for purposes of entitlement to VA pension 
benefits, a determination of disability from SSA would 
obviate the need for the Veteran to establish permanent and 
total disability by other means.  Further, the VA 
Adjudication and Procedures Manual indicates that a rating 
determination of permanent and total disability is not 
required to establish eligibility for pension when a claimant 
is disabled, as determined by the Commissioner of Social 
Security for purposes of any benefits administered by the 
Commissioner, such as Social Security Disability Income 
(SSDI) or Supplemental Security Income (SSI).  See M21-1MR, 
Part V, Subpart ii, Chapter 1, Section A, Topic 1, Block a.

In this vein, information from SSA, dated in August 2009 and 
September 2009, reveals that it recently found that the 
Veteran is disabled and is eligible for SSA disability 
benefits and Supplement Security Income benefits.  The exact 
nature of any disability that SSA recognized in order to 
award these benefits is unclear.  According to copies of 
correspondence from SSA in the claims file, it appears the 
Veteran might be receiving disability benefits for organic 
mental disorders and other disorders of the nervous system, a 
nonservice-connected disability or disabilities.  SSA also 
determined that the Veteran has been disabled since September 
6, 2006.  

Since the SSA records submitted by the Veteran in September 
2009 were rather limited, the Board finds that a remand is in 
order to obtain all available SSA records relating to the 
Veteran's award of SSA disability benefits and SSI benefits.  
After obtaining such records, the RO should determine whether 
the Veteran's receipt of SSA benefits permits a finding of 
permanent and total disability for VA purposes.  See 
38 C.F.R. § 3.3(a)(3)(vi)(B)(2).  Regardless of the fact that 
the Veteran does not appear to meet the schedular or 
extraschedular or age requirements for pension, he may be 
entitled as a result of the SSA award.  

Entitlement to pension also is contingent upon the Veteran 
meeting income and net worth requirements.  

In order to be eligible for a nonservice-connected disability 
pension, annual income of the veteran and the dependent 
spouse must not exceed the annual pension rate specified in 
38 U.S.C.A. § 5312, which is increased from time to time as 
published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  
Income includes payments of any kind from any source during a 
twelve month annualization period except for exclusions 
including unreimbursed medical expenses in excess of five 
percent of the pension rate.  38 C.F.R. §§ 3.271, 3.272.

In this case the Veteran filed a VA Form 21-527 (Income-Net 
Worth and Employment Statement) in February 2004.  He then 
reported that he had zero net worth and was receiving monthly 
wages of approximately $4,000 along with a monthly stipend 
from the GI Bill totalling less than $1,000 monthly.  
According to the Veteran's testimony and information in the 
claims file, the Veteran subsequently was terminated from his 
full-time position with FED Ex in approximately September 
2006 and has not worked since then in a full-time job.  He no 
longer is enrolled in an education program.  

According to the Veteran's April 2009 signed statement, his 
only income then was from VA compensation. He had been 
receiving $347, but this had been reduced to $117.  The 
Veteran did not explain if these were monthly income figures.  
He also reported that this was the only income he had 
received in the past three and one-half years and that family 
and friends had assisted with expenses and food.  However, 
regulations require that he provide VA with information on 
payments of any kind from any source that he has received 
within a 12-month period.

The Veteran's updated evidence as to his annual income or net 
worth fails to estimate or itemize monies received for his 
expenses.  The Board finds that because income is a component 
of the Veteran's pension claim, the Veteran must be asked to 
submit records showing his current income and net worth.  See 
38 C.F.R. §§ 3.3, 3.23 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he provide a detailed summary of his 
current household income and expenses, and 
as well summaries of his income and 
expenses for the intervening years since 
he filed his original claim for a 
nonservice-connected pension in September 
2003.  The RO also should provide the 
Veteran an appropriate notice pursuant to 
the VCAA that includes the criteria 
required for claims asserted based on 
Persian Gulf War service under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.

2.  Request from SSA complete records 
associated with the Veteran's Social 
Security disability and SSI benefits 
claim.  Request copies of any disability 
determination and all medical records 
considered.  If no records are available 
or do not exist, a response to that effect 
must be documented in the claims file, and 
the Veteran must be notified.  

3.  Request copies of any outstanding VA 
medical records from the Memphis VAMC for 
the period from April 2009 to the present.  

4.  After completion of the above, the RO 
should schedule the Veteran for an 
appropriate examination of his claim for 
service connection for a left hip 
disorder, to include as a qualifying 
chronic disability under 38 C.F.R. 
§ 3.317.  The claims file must be made 
available to and reviewed by the examiner.  
A complete rationale for all conclusions 
and opinions must be provided.  

The examiner must state whether the 
symptoms reported by the Veteran can be 
attributed to a known clinical diagnosis.  
If so, the examiner must opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
said clinically diagnosed disorder had its 
onset in service or is otherwise related 
to the Veteran's period of active duty.  
The opinion should discuss the findings 
and opinions of the August 2008 and 
September 2008 VA examiners noted above.

5.  When the development requested has 
been completed, the claims for service 
connection for a left hip disorder and the 
nonservice-connected pension claim should 
again be reviewed.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



						
__________________________                 
_________________________________
    JONATHAN B. KRAMER	     	        H. N. 
SCHWARTZ  
         Veterans Law Judge				       Veterans 
Law Judge
    Board of Veterans' Appeals		             Board of 
Veterans' Appeals	


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


